Citation Nr: 1822882	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lumbosacral disability (claimed as crushed disc).

2. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for paranoid schizophrenia.

3. Entitlement to service connection for a lumbosacral disability (claimed as crushed disc).

4. Entitlement to service connection for paranoid schizophrenia.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1974 to January 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Roanoke, Virginia, Regional Office (RO).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a lumbosacral disability and paranoid schizophrenia, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a December 2006 letter, the VA notified the Veteran that his service records could not be located. When a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that a heightened duty to assist a veteran in developing facts pertaining to claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative records).

The issue(s) of entitlement to service connection for a lumbosacral disability, paranoid schizophrenia, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In July 2002, VA denied service connection for lumbosacral disability. The Veteran was informed in writing of the adverse determination and his appellate rights in August 2002. He did not submit a notice of disagreement (NOD) with the decision.

2. The July 2002 rating decision is final.

3. Evidence associated with the claims file since the July 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. In July 2002, VA denied service connection for paranoid schizophrenia. The Veteran was informed in writing of the adverse determination and his appellate rights in August 2002. He did not submit an NOD with the decision.

5. The July 2002 rating decision is final.

6. Evidence associated with the claims file since the July 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The July 2002 rating decision that denied service connection for lumbosacral disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for lumbosacral disability has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The July 2002 rating decision that denied service connection for paranoid schizophrenia is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2016).

4. New and material evidence sufficient to reopen the Veteran's claim for paranoid schizophrenia has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A. Lumbosacral disability

In July 2002, the RO denied service connection for a lumbosacral disability. The Veteran was informed in writing of the adverse decision and his appellate rights in August 2002. He did not submit an NOD. The evidence received prior to the July 2002 rating decision reflects that the Veteran did not have a lumbosacral disability at his enlistment examination but had a herniated disc in May 2001. 

New and material evidence pertaining to the issue of service connection for lumbosacral disability was not received by VA or constructively in its possession within one year of written notice of the July 2002 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since July 2002 includes medical records from a July 2012 to September 2012 hospitalization and a September 2014 lay statement from the Veteran. The record now includes a statement from the Veteran describing how he injured his back in service and evidence of a current lumbosacral disability. When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for a lumbosacral disability is reopened.

B. Paranoid schizophrenia

In July 2002, the RO denied service connection for paranoid schizophrenia because the evidence indicated that there was no evidence of schizophrenia at the time of enlistment and no in-service records available that indicated the Veteran was treated for paranoid schizophrenia in service. The Veteran was informed in writing of the adverse decision and his appellate rights in August 2002. He did not submit an NOD. The evidence received prior to the July 2002 rating decision reflects that the Veteran did not have schizophrenia at the time of his enlistment examination but had a diagnosis for schizophrenia in May 2001. 

New and material evidence pertaining to the issue of service connection for paranoid schizophrenia was not received by VA or constructively in its possession within one year of written notice of the July 2002 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since July 2002 includes an April 2011 mental examination, July 2013 and August 2013 treatment records, and a January 2014 treatment note. The newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for paranoid schizophrenia is reopened.


ORDER

The Veteran's service connection claim for lumbosacral disability is reopened.

The Veteran's service connection claim for paranoid schizophrenia is reopened.
REMAND

Remand is required in order to obtain VA examinations and medical opinions addressing the etiology of the Veteran's lumbosacral spine disability, paranoid schizophrenia, and sleep apnea.

The case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding health care providers who treated his lumbosacral spine disability, paranoid schizophrenia, or sleep apnea. After obtaining any necessary authorization, attempt to obtain any outstanding records.

2. After any identified outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology his lumbosacral spine disability. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. The examiner should:

a. Review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* Medical records associated with a July 2012 to September 2012 hospitalization in which the Veteran was diagnosed with chronic lower extremity lymphedema and morbid obesity. 

* July 2013, August 2013, and January 2014 treatment notes indicating complaints of back pain.

* A September 2014 lay statement in which the Veteran indicated that he injured his lower vertebrae in-service when he jumped off the back of a truck while carrying his sea bag. 

b. Take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, support that finding with a complete rationale.

c. Provide an opinion as to whether it is at least as likely as not that the Veteran's lumbosacral spine disability had its onset between September 1974 and January 1979. 

Provide a complete explanation for all opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. After any identified outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology his paranoid schizophrenia. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. The examiner should:

a. Review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* An April 2011 mental examination indicating a diagnosis of paranoid schizophrenia beginning in 2006. 

* Medical records from a hospitalization lasting from July 2012 to September 2012 that indicate a history of excessive psychological problems. 

* July 2013 and August 2013 treatment notes indicating a history of mental health issues. 

* A January 2014 treatment note indicating the Veteran has a long history of homelessness and mental health issues.

* A May 2014 private medical opinion stating that the Veteran's military experiences triggered his mental illness.

b. Take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, support that finding with a complete rationale.

c. Provide an opinion as to whether it is at least as likely as not that the Veteran's paranoid schizophrenia had its onset between September 1974 and January 1979.

The examiner must provide a complete explanation for all opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

5. After any identified outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology his sleep apnea. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. The examiner should:

a. Review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* An August 2000 sleep study report diagnosing severe obstructive sleep apnea and recommending sedative hypnotics should be avoided.

* An April 2011 treatment note indicating a diagnosis for sleep apnea. 

* An April 2012 treatment note indicating a probable diagnosis for sleep apnea and noting that the Veteran is morbidly obese. 

* A July 2012 to September 2012 hospitalization with multiple treatment notes indicating a diagnosis for sleep apnea. 

* A July 2013 treatment note indicating a diagnosis for sleep apnea and morbid obesity.

b. Take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, support that finding with a complete rationale.

c. Provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea (1) schizophrenia had its onset between September 1974 and January 1979, or (2) is caused or aggravated by psychotropic medications prescribed for his schizophrenia. 

The examiner must provide a complete explanation for all opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012)



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


